Exhibit 10.4

AMENDMENT TO (1998) SEVERANCE AGREEMENT FOR

EXECUTIVE OFFICERS AND CERTAIN KEY EMPLOYEES

The following provisions of your Severance Agreement, which is currently in
effect, are hereby amended to read as follows:

1. Section 4(i) is replaced as follows: During any period that Executive fails
to perform Executive’s full-time duties with the Company and its subsidiaries as
a result of the Disability, Executive shall continue to receive an amount equal
to Executive’s base salary and bonus at the rate in effect at the commencement
of any such period through the Date of Termination for Disability; provided,
however, that if any such period of Disability ends during the term of this
Agreement, Executive shall have the right to resume active employment with the
Company immediately following the end of such period of Disability, unless,
prior to the end of such period of Disability, the Company has terminated
Executive’s employment. Thereafter, Executive’s benefits shall be determined in
accordance with the employee benefit programs of the Company and its
subsidiaries then in effect.

2. Section 4(iv)(B) is replaced as follows: The Company shall pay Executive, on
the sixty-fifth day following the Separation from Service Date (as defined in
Section 4(v) below), as severance pay to Executive a severance payment equal to
three (3) times the sum of (i) Executive’s Base Salary, (ii) the Bonus, and
(iii) the Stock Option Value (or, if greater, the highest value at the time of
grant on a Black-Scholes basis, determined as provided for herein, of any option
grant made to Executive after the Change in Control).

3. Section 4(iv)(C) is replaced as follows: The Company shall also pay to
Executive, no less frequently than monthly, all legal fees and expenses
reasonably incurred by Executive in connection with this Agreement (including
all such fees and expenses, if any, incurred in contesting or disputing the
nature of any such termination for purposes of this Agreement or in seeking to
obtain or enforce any right or benefit provided by this Agreement); provided
that, notwithstanding the penultimate sentence of Section 8, no reimbursement
pursuant to this Section 4(iv)(C) shall be paid later than the last day of the
tenth (10th) calendar year following the calendar year in which the applicable
statute of limitations for breach of contract claims expires or, if later, the
last day of the calendar year following the calendar year in which there is a
settlement or other final and nonappealable resolution of the related contest or
dispute; and

4. The first two sentences of Section 4(iv)(D)(i) are replaced as follows: Upon
the date of Termination, Executive (or Executive’s spouse or applicable
beneficiary in the event of Executive’s death) will be eligible to receive a
benefit from the Company’s general funds to be calculated using the benefit
calculation provisions of the Wyeth Retirement Plan United States (the “DB
Plan”) and, to the extent Executive participates therein, the Wyeth Supplemental
Executive Retirement Plan (the “SERP”) and the Wyeth Executive Retirement Plan
(the “ERP”) as if the provisions thereunder contained the assumptions set forth
herein, and offset by any

 

1



--------------------------------------------------------------------------------

benefits actually payable under the DB Plan, the SERP, and the ERP not taking
into account the assumptions set forth herein. Executive’s elections with
respect to his 409A Benefit (as defined in the SERP) under the SERP will apply
for purposes of determining the timing and form of payment related to the
portion of the benefit payable in respect of the DB Plan and the SERP, and
Executive’s elections, if any, with respect to his 409A Benefit (as defined in
the ERP) under the ERP will apply for purposes of determining the timing and
form of payment related to the portion of the benefit payable in respect of the
ERP.

5. Section 4(iv)(E) is replaced as follows: Executive shall become eligible for
all benefits, in addition to those described in Section 4(iv)(D) above, made
available immediately prior to the Date of Termination (or, if greater,
immediately prior to the date of the Change in Control) to retirees of the
Corporation, including, without limitation, retiree medical coverage and life
insurance benefits, if at the time of termination Executive has already attained
age 45, as if Executive had at the Date of Termination satisfied the service and
age conditions for coverage under the applicable provisions of the Company’s
employee benefit plans, in each case for the applicable period of time specified
therein and without regard to any termination or reservation of rights provision
thereof exercisable by the Company or its successors.

6. Section 4(iv)(F) is replaced as follows: The Company will continue
Executive’s participation and coverage for the Severance Period from the Date of
Termination under all the Company’s life, medical, dental plans and other
welfare benefit plans (but excluding the Company’s disability plans) (“Insurance
Benefits”), and all perquisites and fringe benefit plans and programs (other
than the Company’s pension and 401(k) plans) (the perquisites and fringe
benefits together being the “Fringe Benefits”) in which Executive is
participating immediately prior to such employment termination, under the same
coverages and on the same terms as in effect immediately prior to termination;
provided, however that if any other Company plan, arrangement or agreement
provides for continuation of Insurance Benefits and Fringe Benefits then the
Executive shall receive such coverage under such other plan, arrangement or
agreement, and if the period of such coverage is shorter than the Severance
Period, then the Executive shall receive pursuant to this section, such coverage
for the remainder of the Severance Period.

7. Section 4(iv)(G) is replaced as follows: To the extent that, under the terms
of any plan, any Company “restricted” stock awards or options shall terminate or
be forfeited upon or following Executive’s termination of employment without, in
the case of options, the opportunity to exercise after Notice of Termination and
to sell the underlying shares immediately after exercise without legal
impediment, then the Executive (or any permitted transferee) shall receive,
within 10 days after the Separation from Service Date, an amount in respect of
such terminated or forfeited stock awards or options, equal to the sum of
(i) the Cashout Value (as defined below) of all the shares covered by the
restricted stock awards so forfeited (with units converted to shares based on
the target awards), and (ii) the excess of (a) the Cashout Value of all the
shares subject to options which were so forfeited over (b) the aggregate
exercise price of the shares subject to such forfeited options. For purposes of
this Section 4(iv)(G), the “Cashout Value” of a share shall mean the greater of
(x) the average of the closing prices paid for the Company’s common stock (or
any other securities to which the restricted shares or options relate) on any
national exchange on which such shares are traded on each of the five trading
days prior to and including the Separation from Service Date (or, if no such
shares

 

2



--------------------------------------------------------------------------------

are traded any of such days, the most recent date preceding the Separation from
Service Date on which such shares were traded), and (y) the closing price paid
for the Company’s common stock (or any other securities to which the restricted
shares or options relate) on any such exchange on the date of Executive’s
termination of employment (or, if no such shares are traded on such day, the
most recent date preceding Executive’s termination of employment on which such
shares were traded). At all times that there are options outstanding, the
Company shall keep in place an effective registration statement (on form S-8 or
otherwise) and shall take any other further action necessary to permit the sale,
without restriction, by Executive (or any permittee transferee) of shares
received upon the exercise of options.

8. Section 4(v) is added as follows: Notwithstanding the foregoing provisions of
this Section 4, if, as of the Separation from Service Date, Executive is a
Specified Employee, then, except to the extent that this Agreement does not
provide for a “deferral of compensation” within the meaning of Section 409A of
the Code, the following shall apply:

1) No payments shall be made and no benefits shall be provided to Executive, in
each case, during the period beginning on the Separation from Service Date and
ending on the six-month anniversary of such date or, if earlier, the date of
Executive’s death.

2) On the first business day of the first month following the month in which
occurs the six-month anniversary of the Separation from Service Date or, if
earlier, Executive’s death, the Company shall make a one-time, lump-sum cash
payment to the Executive in an amount equal to the sum of (x) the amounts
otherwise payable to the Executive under this Agreement during the period
described in Section 4(v)(1) above and (y) the amount of interest on the
foregoing at the applicable federal rate for instruments of less than one year.

For purposes of this Agreement, “Separation from Service Date” shall mean the
date of the Executive’s “separation from service” within the meaning of
Section 409A(a)(2)(i)(A) of the Code and determined in accordance with the
default rules under Section 409A of the Code. “Specified Employee” shall mean a
“specified employee” within the meaning of Section 409A(a)(2)(B)(1) of the Code,
as determined in accordance with the uniform methodology and procedures adopted
by the Company and then in effect.

9. Section 5(vii) is added as follows: Notwithstanding the other provisions of
this Section 5 and the penultimate sentence of Section 8, all Gross-Up Payments
shall be made to the Executive not later than the end of the calendar year
following the year in which the Executive remits the related taxes and any
reimbursement of the costs and expenses described in Section 5(iii) shall be
paid not later than the end of the calendar year following the year in which
there is a final and nonappealable resolution of, or the taxes are remitted that
are the subject of, the related claim.

10. Following the third sentence, Section 8 is replaced as follows: This
Agreement is intended to satisfy the requirements of Section 409A of the Code
with respect to amounts subject thereto and shall be interpreted and construed
and shall be performed by the parties consistent with such intent, and the
Company shall have no right to accelerate any

 

3



--------------------------------------------------------------------------------

payment or the provision of any benefits under this Agreement or to make or
provide any such payment or benefits if such payment or provision of such
benefits would, as a result, be subject to tax under Section 409A of the Code.
All references to sections of the Code shall be deemed also to refer to any
successor provisions to such sections and the applicable regulations and
guidance thereunder. Any payments provided for hereunder shall be paid net of
any applicable withholding required under federal, state, local or other
applicable law. Anything in this Agreement to the contrary notwithstanding, no
reimbursement payable to Executive pursuant to any provisions of this Agreement
or pursuant to any plan or arrangement of the Company covered by this Agreement
shall be paid later than the last day of the calendar year following the
calendar year in which the related expense was incurred, and no such
reimbursement during any calendar year shall affect the amounts eligible for
reimbursement in any other calendar year, except, in each case, to the extent
that the right to reimbursement does not provide for a “deferral of
compensation” within the meaning of Section 409A of the Code. The obligations of
the Company under Sections 4 and 5 shall survive the expiration of the term of
this Agreement.

11. Section 16 is deleted.

 

4